Case 1:18-cv-02032-CFC Document 179 Filed 07/22/20 Page 1 of 7 PageID #: 99944




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF DELAWARE


 PAR PHARMACEUTICAL, INC., PAR
 STERILE PRODUCTS, LLC and ENDO
 PAR INNOVATION COMPANY, LLC,                 C.A. No. 18-2032-CFC

                   Plaintiffs,                (Consolidated)
       v.

 AMPHASTAR PHARMACEUTICALS
 INC. et al.,

                   Defendants.


 STIPULATION AND [PROPOSED] ORDER REGARDING CLAIM CONSTRUCTION
Case 1:18-cv-02032-CFC Document 179 Filed 07/22/20 Page 2 of 7 PageID #: 99945




      WHEREAS, on July 1, 2019 the Court entered an order (D.I. 71) in Par

Pharmaceutical, Inc. et al v. Eagle Pharmaceuticals, Inc., Civil Acton No. 1:18-

cv-00823-CFC (“the Eagle Litigation”), construing disputed claim terms as

follows:

               Claim Term                             Court’s Construction
 “vasopressin degradation products”         Plain and ordinary meaning, no
 (’239 patent)                              construction necessary.
 “acetate buffer” (’223 patent)             A solution containing a mixture of
                                            acetic acid and acetate that is capable
                                            of resisting change in pH upon the
                                            addition of acidic or basic substances.
 “10 mM acetate buffer” (’478 patent)       A solution containing a mixture of
                                            acetic acid and acetate, with a total
                                            concentration of 10mM, that is capable
                                            of resisting change in pH upon the
                                            addition of acidic or basic substances
 “administering to the human a unit         Plain and ordinary meaning; no
 dosage form” (’478 patent and ’209         construction necessary.
 patent)
 “administering the diluted unit dosage     Plain and ordinary meaning; no
 form to the human by intravenous           construction necessary.
 administration” (’239 patent)
 “intravenously administering the           Plain and ordinary meaning; no
 pharmaceutical composition to the          construction necessary.
 human” (’526 patent)
 “intravenously administering the           Plain and ordinary meaning; no
 portion of the pharmaceutical              construction necessary.
 composition to the human” (’223
 patent)
 “intravenously administering the           Plain and ordinary meaning; no
 second portion of the pharmaceutical       construction necessary.
 composition to the human” (’223
 patent)


                                          -1-
Case 1:18-cv-02032-CFC Document 179 Filed 07/22/20 Page 3 of 7 PageID #: 99946




      WHEREAS, Defendants contend the claim terms construed in the Eagle

Litigation should have the same meaning or substantially the same meaning as the

constructions argued by Eagle in the Eagle Litigation;

      WHEREAS, the parties agree they do not want to burden the Court with

briefing on claim construction issues the Court has considered and decided in the

Eagle Litigation;

      IT IS HEREBY STIPULATED AND AGREED, subject to the approval of

the Court as follows:

   1. The parties agree that the Court’s claim constructions from the Eagle

      Litigation above shall apply in this litigation as well, but this agreement shall

      not be construed as a waiver of any party’s appellate rights;

   2. The parties agree that any Defendant may appeal the Court’s claim

      constructions from the Eagle Litigation based on the briefing and record

      established in the ruling in the Eagle Litigation, regardless of whether any

      other Defendant has appealed those constructions;

   3. The parties agree that the following claim construction documents, including

      briefing from the Eagle Litigation and exhibits thereto, shall be deemed to be

      part of the record of the above captioned litigation:

         • D.I. 50, attached as Exhibit A;

         • D.I. 63, attached as Exhibit B;

                                         -2-
Case 1:18-cv-02032-CFC Document 179 Filed 07/22/20 Page 4 of 7 PageID #: 99947




         • D.I. 64, attached as Exhibit C;

         • Transcript of the July 1, 2019 Claim Construction hearing attached as

             Exhibit D; and

         • D.I. 71, attached as Exhibit E.

   4. For purposes of any appeal in these litigations, no party will be deemed to

      have waived any claim construction argument that was fairly presented in

      the Eagle Litigation; and

   5. With the exception of the Court’s July 1, 2019 claim construction order, the

      parties do not agree that any orders entered in the Eagle Litigation shall

      apply in this litigation.




                                                FARNAN LLP
  Of Counsel:
     Robert D. Rhoad (Pro Hac Vice)    By : _/s/ Michael J. Farnan _________
     DECHERT LLP                            Brian E. Farnan (Bar No. 4089)
     100 Overlook Center                    Michael J. Farnan (Bar No. 5165)
     2nd Floor                              919 North Market St.
     Princeton, NJ 08540-7814               12th Floor
                                            Wilmington, DE 19801
    Martin J. Black (Pro Hac Vice)          Tel: 302-777-0300
    Sharon K. Gagliardi (Pro Hac Vice)      Fax: 302-777-0301
    Brian M. Goldberg (Pro Hac Vice)        bfarnan@farnanlaw.com
    Joseph J. Gibbin (Pro Hac Vice)         mfarnan@farnanlaw.com
    DECHERT LLP
    Cira Centre
                                         -3-
Case 1:18-cv-02032-CFC Document 179 Filed 07/22/20 Page 5 of 7 PageID #: 99948




    2929 Arch Street                    RICHARDS, LAYTON & FINGER,
    Philadelphia, PA 19104              P.A.
    Tel: (215) 994-4000
    martin.black@dechert.com            /s/ Kelly E. Farnan
    sharon.gagliardi@dechert.com        Kelly E. Farnan (#4395)
    brian.goldberg@dechert.com          920 N. King St.
    joe.gribbin@dechert.com             Wilmington, DE 19801
                                        Tel: 302-651-7705
    Jonathan D.J. Loeb, Ph.D. (Pro      Farnan@rlf.com
    Hac Vice)
    DECHERT LLP
    2400 W. El Camoino Real, Suite      Attorneys       for       Plaintiffs/
    700                                 Counterdefendants
    Mountain View, CA 94040-1499        Par Pharmaceutical, Inc. Par Sterile
    Jonathan.loeb@dechert.com           Products, LLC, and Endo Par
                                        Innovation Company, LLC
    Blake B. Greene (Pro Hac Vice)
    DECHERT LLP
    300 W. 6th Street, Suite 2010
    Austin, TX 78701
    Tel: (512) 394-3000
    blake.greene@dechert.com




                                     -4-
Case 1:18-cv-02032-CFC Document 179 Filed 07/22/20 Page 6 of 7 PageID #: 99949




                                            PHILLIPS MCLAUGHLIN & HALL, P.A.
  Of Counsel
     William R. Zimmerman (Pro Hac
     Vice)                                  By : _/s/ Megan C. Haney __________
     Jonathan E. Bachand (Pro Hac Vice)         John C. Phillips, Jr. (#110)
     Catherine R. Gourash (Pro Hac Vice)        Megan C. Haney (#5016)
     KNOBBE, MARTENS, OLSON &                   1200 North Broom Street
     BEAR, LLP                                  Wilmington, DE 19806-4204
     1717 Pennsylvania Ave. N.W., Ste.          Telephone: (302) 655-4200
     900                                        Facsimile: (302) 655-4210
     Washington D.C. 20006                      jcp@pmhdelaw.com
     202-640-6412 - Direct                      mch@pmhdelaw.com
     Tel: (202) 640-6400
     Fax: (202) 640-6401                    Attorneys for Defendant/Counterclaimant
     Bill.Zimerman@knobbe.com               Amphastar Pharmaceuticals, Inc.
     Jonathan.Bachand@knobbe.com
     Cassie.Gourash@knobbe.com


    William O. Adams (Pro Hac Vice)
    Karen M. Cassidy (Pro Hac Vice)
    KNOBBE, MARTENS, OLSON &
    BEAR, LLP
    2040 Main Street, 14th Floor
    Irvine, CA 92614
    Tel: (949) 760-0404
    Fax: (949) 760-9502
    William.Adams@knobbe.com
    Karen.Cassidy@knobbe.com




                                      -5-
Case 1:18-cv-02032-CFC Document 179 Filed 07/22/20 Page 7 of 7 PageID #: 99950




                                               YOUNG CONAWAY STARGATT &
  Of Counsel:                                  TAYLOR, LLP
     Huiya Wu
     Linnea Cipriano                        By: Robert M. Vrana_________________
     Tiffany Mahmood                           Anne Shea Gaza (#4093)
     Jacqueline Genovese Bova                  Robert M. Vrana (#5666)
     GOODWIN PROCTER LLP                       Rodney Square
     The New York Times Building               1000 North King Street
     620 Eighth Avenue                         Wilmington, DE 19801
     New York, NY 1018                         (302) 571-6600
     Tel: (212) 813-8800                       agaza@ycst.com
     hwu@goodwinlaw.com                        rvrana@ycst.com
     lcipriano@goodwinlaw.com
     tmahmood@goodwinlaw.com                Counsel for Defendants Amneal EU,
     jbova@goodwinlaw.com                   Limited et al.


                                               YOUNG CONAWAY STARGATT
  Of Counsel:                                  &
     Daryl L. Wiesen                           TAYLOR, LLP
     John T. Bennett
     Shaobo Zhu                             By: /s/ Robert M. Vrana_______________
     GOODWIN PROCTER LLP                       Anne Shea Gaza (No. 4093)
     100 Northern Avenue                       Robert M. Vrana (No. 5666)
     Boston, Massachusetts 02110               Rodney Square
     (617) 570-1000                            1000 North King Street
     dwiesen@goodwinlaw.com                    Wilmington, DE 19801
     jbennett@goodwinlaw.com                   (302) 571-6600
     szhu@goodwinlaw.com                       agaza@ycst.com
                                               rvrana@ycst.com

                                           Attorneys for Defendant
                                           Fresenius Kabi USA, LLC
DATED: July 22, 2020.

                  SO ORDERED this ___ day of July, 2020.

                                           ________________________
                                           The Honorable Colm F. Connolly
                                           United States District Judge
                                     -6-
